DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 1/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species A5 and B4 in the reply filed on 1/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 4, 6, 13, 16-17, 20-21, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.


Claim Status
Claims 1-21 and 23 are pending.
Claims 3-4, 6, 13, 16-17, 20-21, and 23 are withdrawn.
Claim 22 is cancelled.

Information Disclosure Statement
The information disclosure statement filed 10/29/2019 contains a reference (WO8702598) which fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on Lindfors et al.).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating arrangement” (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informality: line 5 reads strangely, and should be amended to say “a reaction chamber outlet to mediate a provided fluid connection of the pulsing valve to the reaction chamber”.
Claim 9 is objected to because of the following informality: line 1 should be amended to read “the apparatus of claim 1, further comprising…”.
Claim 11 is objected to because of the following informality: line 1 should be amended to read “the apparatus of claim 1, wherein the pulsing valve…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-12, 14-15, and 18-19 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the additional flow channel” (lines 9-10) lacks proper antecedent basis within the claim. The recitation “an additional flow channel inlet or outlet” does not sufficiently establish that there is “an additional flow channel”, 
“an additional flow channel;
an additional flow inlet or outlet connected to the additional flow channel;
wherein the additional flow channel inlet or outlet continuously purges the closure through the additional flow channel during an entire substrate processing cycle or sequence.”
Regarding claims 2, 5, 9, 11, 14-15, and 18-19, the claims are rejected at least based upon their dependency to claim 1. 
Regarding claim 7, the limitation “wherein the flow direction of the purge” lacks proper antecedent basis, as claim 1 has not established “a flow direction” or “a purge” – thus it is unclear if “the purge” is a specified control step, or references the purge gas. Claim 1 appears to establish a purging step – “outlet to continuously purge the closure” but does not recite a purge gas. As such, it is unclear how a process step can have a flow direction. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading: “wherein a flow direction of a purge gas during the continuous purge is along the surface of the closure”.
Regarding claim 8, the limitation “configured to purge the closure” is considered to be indefinite claim language, since the claim does not specify which element is configured as such. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “wherein the apparatus is further 
Regarding claim 10, the limitation “configured to provide the suction channel…” is considered to be indefinite claim language, since the claim does not specify which element is configured as such. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “wherein the apparatus is further configured to provide the suction channel…”.
Regarding claim 12, the limitation “configured to pulse reactive chemical…” is considered to be indefinite claim language, since the claim does not specify which element is configured as such. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “wherein the apparatus is further configured to pulse reactive chemical…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 5, 7-8, 11-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmine (US Patent 5,088,444) in view of Chen (US Pub. 2005/0266682).
Regarding claim 1, Ohmine teaches an apparatus (Fig. 2, entirety), comprising: 
a reaction chamber (Col. 4, Line 19 and Fig. 2, reactor tube #1) to accommodate a substrate to be processed (C4, L67 and Fig. 2, substrate #18).

Ohmine does not teach a pulsing valve fluidly connected to the reaction chamber, the pulsing valve comprising: a reactive chemical inlet to receive reactive chemical; a reaction chamber outlet to mediate provided fluid connection of the pulsing valve to the reaction chamber; a closure to control fluid flow from the reactive chemical inlet in the pulsing valve to the reaction chamber outlet; and an additional flow channel inlet or outlet to continuously purge the closure through the additional flow channel during an entire substrate processing cycle or sequence.
However, Chen teaches a pulsing valve (Chen – [0050] and Fig. 2, actuating valve #242A) fluidly connected to the reaction chamber (Chen – Fig. 2, #242A coupled to chamber body #202), the pulsing valve comprising: a reactive chemical inlet (Chen – [0053] and Fig. 2, reactant gas source #238 provides gas to valve #242A via an inlet, see below) to receive reactive chemical (Chen – [0059]: reactant gas can be PDMAT); a reaction chamber outlet (see below) to mediate provided fluid connection of the pulsing 

    PNG
    media_image1.png
    56
    645
    media_image1.png
    Greyscale

Ohmine and Chen both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to add the pulsing valve as taught by Chen to the chamber inlet of Ohmine (Fig. 2, inlet #1c) in order to precisely and repeatedly deliver short pulses of compounds (Chen – [0051]) via a computer system (Chen – [0057]).

Regarding claim 2, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Ohmine apparatus would be capable of performing the intended use by virtue of the valve seat assembly #244A of Chen, which opens/closes the specified path as can be seen below.

    PNG
    media_image1.png
    56
    645
    media_image1.png
    Greyscale


Regarding claim 5, Ohmine teaches wherein the apparatus further comprises a vacuum chamber surrounding the reaction chamber (Ohmine – Fig. 2, space surrounding reactor tube #1 and evacuated via exhaust conduit #29 – see C5, L27).

Regarding claim 7, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from 

    PNG
    media_image1.png
    56
    645
    media_image1.png
    Greyscale


Regarding claim 8, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Ohmine apparatus would be capable of performing the intended use since the substrate processing (in the chamber as taught by Ohmine) would be able to be performed at the same time purge gas is introduced through the flow valve (as taught by Chen).

Regarding claim 11, Ohmine does not teach wherein the pulsing valve further comprises a carrier gas inlet fluidly connected to the reaction chamber via the reaction chamber outlet.
However, Chen teaches wherein the pulsing valve further comprises a carrier gas inlet (see annotated Fig. 2 below) fluidly connected to the reaction chamber via the reaction chamber outlet (see below, flows from #240 through the reaction chamber outlet to the reaction chamber within body #202).

    PNG
    media_image1.png
    56
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    228
    301
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to add the pulsing valve with related gas supplies as taught by Chen to the chamber inlet of Ohmine (Fig. 2, inlet #1c) in order to precisely and repeatedly deliver short pulses of compounds (Chen – [0051]) via a computer system (Chen – [0057]).

Regarding claim 12, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the 

    PNG
    media_image1.png
    56
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    228
    301
    media_image2.png
    Greyscale


Regarding claim 14, Ohmine does not teach wherein the additional flow channel resides within a flow channel providing the reactive chemical inlet.
However, Chen teaches wherein the additional flow channel resides within a flow channel providing the reactive chemical inlet (see as annotated below, flow channel dashed line).

    PNG
    media_image1.png
    56
    645
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    152
    251
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to add the pulsing valve with related gas supplies as taught by Chen to the chamber inlet of Ohmine (Fig. 2, inlet #1c) in order to precisely 

Regarding claim 18, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Ohmine apparatus would be capable of performing the intended use by intermittently purging the gaps of the valve.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmine (US Patent 5,088,444) and Chen (US Pub. 2005/0266682), as applied to claims 1-2, 5, 7-8, 11-12, 14, and 18 above, and further in view of Schmitt (US Patent 6,869,641).
The limitations of claims 1-2, 5, 7-8, 11-12, 14, and 18 are set forth above.
Regarding claim 9, modified Ohmine does not teach wherein the apparatus further comprises a suction channel on the reactive chemical inlet side of the closure to enable a reactive chemical flow through the reactive chemical inlet to the suction channel to purge the closure.
However, Schmitt teaches wherein an apparatus further comprises a suction channel (Schmitt – annotated Fig. 2 below) on the reactive chemical inlet side of the closure (Schmitt – annotated Fig. 2 below, inlets provide reactive chemical to the 
Modified Ohmine and Schmidt both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Ohmine apparatus to position a suction channel (as taught by Schmitt) within the reactive chemical inlet (as taught by Ohmine) in order to delivery gas without eddies or vortices (Schmitt – C7, L16-17). Such a feature is advantageous to avoid long residence time pockets for the gas, decreasing risk for vortexes and stagnation points, and the build up of dust in the gas phase (Schmitt – C7, L1-18).

Regarding claim 10, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Ohmine apparatus would be capable of performing the intended use if the suction channel (as taught by Schmitt) were activated during the entire processing cycle/sequence (with the Ohmine apparatus as modified by Chen).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmine (US Patent 5,088,444) and Chen (US Pub. 2005/0266682), as applied to claims 1-2, 5, 7-8, 11-12, 14, and 18 above, and further in view of Okura (US Pub. 2018/0265974) and Finley (US Patent 10,655,219).
The limitations of claims 1-2, 5, 7-8, 11-12, 14, and 18 are set forth above.
The Examiner notes Finley qualifies as 102(a)(2) prior art as of its filing date.
Regarding claim 15, modified Ohmine does not teach wherein the additional flow channel has a cross-sectional flow area that is less than 25 % of the cross-sectional flow area of a flow channel providing the reactive chemical inlet (annotated Fig. 2 reproduced below for convenience).

    PNG
    media_image1.png
    56
    645
    media_image1.png
    Greyscale

However, Okura teaches wherein an additional flow channel (Okura – [0038] and Fig. 1, downstream gas channel #51 from valve V3) has a cross-sectional flow area that is less than the cross-sectional flow area of a flow channel providing the reactive chemical inlet (Okura – [0038] and Fig. 1, upstream channel of valve V3 has a larger diameter than the downstream side).
Modified Ohmine and Okura both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified 

Modified Ohmine does not teach wherein the additional flow channel has a cross-sectional flow area that is less than 25% of the cross-section flow area of a flow channel providing the reactive chemical inlet (emphasis added to show feature not taught).
While Finley does not explicitly teach wherein the additional flow channel has a cross-sectional flow area that is less than 25% of the cross-section flow area of a flow channel providing the reactive chemical inlet, Finley teaches that the cross-section flow area of a fluid inlet is a result effective variable. Particularly, Finley teaches wherein the length and/or diameter of a fluid line (variable) are selected to control the flow of fluid (result) feed to the downstream structure (Finley – C5, L13-16).
Modified Ohmine and Finley both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the additional flow channel diameter (of Chen) through routine experimentation in order to control the flow of fluid feed to a downstream structure (Finley – C5, L13-16). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	
	

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmine (US Patent 5,088,444) and Chen (US Pub. 2005/0266682), as applied to claims 1-2, 5, 7-8, 11-12, 14, and 18 above, and further in view of Lindfors (US Patent 8,741,062).
The limitations of claims 1-2, 5, 7-8, 11-12, 14, and 18 are set forth above.
The Examiner notes that Lindfors is admitted prior art in par. [0250] of the instant Specification of the published application ‘774.
Regarding claim 19, modified Ohmine does not teach wherein the pulsing valve further comprises a heating arrangement configured to operate the pulsing valve at an elevated temperature.
However, Lindfors teaches wherein a pulsing valve further comprises a heating arrangement configured to operate the pulsing valve at an elevated temperature (Lindfors – C10, L47-49 and Fig. 7, heater #720 for pulsing valve #716).
Modified Ohmine and Lindfors both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the pulsing valve of modified Ohmine to include the heater (as taught by Lindfors) in order to prevent condensation on the pulsing valve surfaces in order to keep them clean (Lindfors – C11, L20-24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kilpi (US Pub. 2014/0024223 and 2014/0087093) both teach an apparatus with similar features (Fig. 4 and 16, respectively).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT SWEELY/Examiner, Art Unit 1718
                                                                                                                                                                                                      /Benjamin Kendall/Primary Examiner, Art Unit 1718